DETAILED ACTION
This action is in reply to the arguments/remarks filed June 21st, 2022. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger et al. (WIPO Pub. No. 2017196615 A2), herein after Schlesinger, in further view of Blustein et al. (Blustein, James; El-Maazawi, Amal. Bloom Filters — A Tutorial, Analysis, and Survey, Dalhousie University Faculty of Computer Science, 2002. Technical Report CS-2002-10. https://cdn.dal.ca/content/dam/dalhousie/pdf/faculty/computerscience/technical-reports/CS-2002-10.pdf, PDF file.), herein after Blustein.
Regarding claim 1, Schlesinger teaches [a] method for updating link information on a client device, comprising (Schlesinger: Para. 0043; "In addition to acquiring the data from the data sources, data collection component 215 can extract semantic information such as explicit and/or inferred semantic characteristics of users, routes, and/or route components from any combination of user data, route data, or other data that may be included in the acquired data."): determining at least one map area comprising one or more links, said map area having at least one map area identifier (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); sending, to a data service, a request for at least one categorized link, said request identifying the at least one map area (examiner interprets that a response to a routing request requires the step of a user to sending a request for a route) (Schlesinger: Para. 0064, 0065, and 0066; "Routing engine 260 is configured to provide one or more suggested routes to users in response to a routing request." "Route generator 250 and route selector 252 are configured to provide suggested routes for users that satisfy various routing conditions that may be specified by the routing request." "As an example, a routing request can include at least an ending location, which may be specified by the user using a user device (e.g., in a route planning application on the device). The ending location specifies a geographic ending for routes provided by routing engine 260 in response to a routing request. A routing request can further include a beginning location, which may be specified by the user using the user device or may be inferred from sensor data. The beginning location specifies a geographic beginning for routes provided by routing engine 260 in response to the routing request. In some cases, one or more intervening locations are provided for the routing request."); receiving, from the data service, at least one filter, said at least one filter encoding the at least one categorized link (Schlesinger: Para. 0019 and 0095; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users." "For example, the threshold value of a routing condition can be applied to the route preference subscore in the determination. Where the route preference subscore fails to conform to the threshold value, the route component may be discarded. However, it is noted that the threshold value need not be applied to the threshold value, and may be applied to any of various route characteristics 228 associated with the route component, forecasted or otherwise"); determining one or more link identifiers for the one or more links in the at least one map area (examiner interprets that the duration, distance, and/or complexity of a route are all things that can be used to idenify said route in a route database) (Schlesinger: Para. 0019; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users."); and associating, at least one candidate link of the one or more links to the at least one categorized link, based on the link identifier of the at least one candidate link satisfying the at least one received bloom filter, to update the link information on the client device (examiner interprets that a user's preference for a route would be an parameter used to identify a link) (Schlesinger: Para. 0015; "A preference weight corresponds to a machine learning model that is based on sensor data provided by one or more sensors in association with the user. Route scores of the routes are determined based on the preference weights and a suggested route is provided to the user based on the route scores.").
Schlesinger specifically does not disclose the use of a bloom filter. 
In a technical report, Blustein teaches uses for bloom filters for the benefit of filtering databases to remove unwanted datasets (Blustein: Page 1 section 1; "The Bloom filter a way of using hash transforms to determine set membership [1]. Bloom filters find application wherever fast set membership tests on large data sets are required. Such applications include spell checking, differential file updating, distributed network caches, and textual analysis. It is a probabilistic method with a set error rate. Errors can only occur on the side of inclusion - a true member will never be reported as not belonging to a set, but some non-members may be reported as members.").
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify route selection method from Schlesinger to utilize bloom filters, as taught by Blustein, for the benefit of filtering databases to remove unwanted datasets.
Regarding claim 2, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, further comprising providing the at least one candidate link to a navigation application (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0133; "In some cases, the user issues a routing request, and the suggested route is automatically provided in response to the routing request, with no further user interaction required. The suggested route can automatically be executed by a navigation application on the user device, as an example.").
Regarding claim 3, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, further comprising: determining a geographical region encompassing at least a portion of a route (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); determining for the geographical region, the at least one map area covering the at least one portion of the route (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); and including the at least one map area identifier of the at least one map area in the request for at least one categorized link (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes).").
Regarding claim 4, Schlesinger and Blustein remain applied as in claim 3 and Schlesinger goes on to further disclose [t]he method of claim 3, further comprising recalculating the route, based on the route encompassing the at least one candidate link (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0017; "A suggested route is compared to the reference route can provided to the user based on the comparison. In some respects, the suggested route is provided based on an estimated time to travel over the suggested route being within a threshold value that is based on the estimated time to travel over the reference route. Routes that exceed the threshold value may be discarded from being provided to the user as suggested routes. Further, in some cases, the reference route is provided to the user as a suggested route, such as where no other route is within the threshold value.").
Regarding claim 5, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, wherein the request for categorized links further comprises at least one of dimensions of a vehicle, emissions rating of the vehicle, cargo type of the vehicle, cargo capacity of the vehicle, speed of the vehicle, time of travel, engine type of the vehicle, or year of manufacture of the vehicle (Schlesinger: Para. 0081, 0045, 0056,  0063, and 0085; "Routing context may indicate or otherwise correspond to a cause of or reason for a routing request. In some cases, routing context comprises one or more categorizations of the routing request. Inference engine 212, for example, may assign one or more predetermined categories to the routing request. The suggested routes can be tailored to the category or categories assigned to the routing request, and may be inferred from one or more semantic characteristics of the user." "Routine characteristics may optionally be inferred using event tracker 216 and/or inference engine 212 (e.g., this user often travels in this particular road or this location is near fast food restaurants, or it typically rains at this location)." "Furthermore, other examples of potential tracked variables, or more generally event variables, include arrival time (e.g., a time stamp), arrival location coordinates, driving speed, gas mileage, vehicle name, weather conditions, road conditions, information recording deviations from routes offered by a routing application, and many more." "Routing engine 260 can leverage any combination of the various data described herein that is made available to system 200 by data collection component 215, as well as inference engine 212, in order to construct routes for users and/or select routes for users." "Other examples of routing contexts are those that correspond to a time of day, a day of the week, a season of the year, or are otherwise temporally based").
Regarding claim 6, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, further comprising: determining expected validity timeframe for the at least one categorized link of the at least one map area (Schlesinger: Para. 0093; "In some implementations, the estimate time to travel is forecasted for a road component based on an estimated time of traversal of the route component (i.e., when the traversal is expected to happen)."); and including the expected validity timeframe in the request (Schlesinger: Para. 0093; "In some implementations, the estimate time to travel is forecasted for a road component based on an estimated time of traversal of the route component (i.e., when the traversal is expected to happen).").
Regarding claim 8, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, wherein the at least one categorized link corresponds to non- traversable route segments for a vehicle (Schlesinger: Para. 0045 and 0048; "Examples of semantic characteristics (these can provide context to route planning as later described in further detail) include routine characteristics of a user, a route, and/or a route component (e.g., a geographic area)." "Examples of routine characteristics of a location (e.g., a route or route component) include a type or utility category (e.g., a highway, a freeway, a dirt road a surface street, a bike trail, a walking trail, etc.)").
Regarding claim 9, Schlesinger and Blustein remain applied as in claim 1 and Schlesinger goes on to further disclose [t]he method of claim 1, wherein the at least one categorized link corresponds to traversable route segments for a vehicle (Schlesinger: Para. 0045 and 0048; "Examples of semantic characteristics (these can provide context to route planning as later described in further detail) include routine characteristics of a user, a route, and/or a route component (e.g., a geographic area)." "Examples of routine characteristics of a location (e.g., a route or route component) include a type or utility category (e.g., a highway, a freeway, a dirt road a surface street, a bike trail, a walking trail, etc.)").
Regarding claim 10, Schlesinger teaches [a]n apparatus for updating link information on a client device, comprising: at least one non-transitory memory configured to store computer program code instructions (Schlesinger: Para. 00140 and 0043; "The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device." "In addition to acquiring the data from the data sources, data collection component 215 can extract semantic information such as explicit and/or inferred semantic characteristics of users, routes, and/or route components from any combination of user data, route data, or other data that may be included in the acquired data."); and at least one processor configured to execute the computer program code instructions to: determine at least one map area comprising one or more links, said map area having at least one map area identifier (Schlesinger: Para. 00143 and 0058; "Computing device 600 includes one or more processors that read data from various entities such as memory 612 or I/O components 620." "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); send, to a data service, a request for at least one categorized link, said request identifying the at least one map area (Schlesinger: Para. 0064, 0065, and 0066; "Routing engine 260 is configured to provide one or more suggested routes to users in response to a routing request." "Route generator 250 and route selector 252 are configured to provide suggested routes for users that satisfy various routing conditions that may be specified by the routing request." "As an example, a routing request can include at least an ending location, which may be specified by the user using a user device (e.g., in a route planning application on the device). The ending location specifies a geographic ending for routes provided by routing engine 260 in response to a routing request. A routing request can further include a beginning location, which may be specified by the user using the user device or may be inferred from sensor data. The beginning location specifies a geographic beginning for routes provided by routing engine 260 in response to the routing request. In some cases, one or more intervening locations are provided for the routing request."); receive, from the data service, at least one… filter, said at least one... filter encoding the at least one categorized link (Schlesinger: Para. 0019 and 0095; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users." "For example, the threshold value of a routing condition can be applied to the route preference subscore in the determination. Where the route preference subscore fails to conform to the threshold value, the route component may be discarded. However, it is noted that the threshold value need not be applied to the threshold value, and may be applied to any of various route characteristics 228 associated with the route component, forecasted or otherwise"); determine one or more link identifiers for the one or more links in the at least one map area (Schlesinger: Para. 0019; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users."); and associate, at least one candidate link of the one or more links to at least one categorized link, based on the link identifier of the at least one candidate link satisfying the at least one received bloom filter, to update the link information on the client device (Schlesinger: Para. 0015; "A preference weight corresponds to a machine learning model that is based on sensor data provided by one or more sensors in association with the user. Route scores of the routes are determined based on the preference weights and a suggested route is provided to the user based on the route scores.").
Schlesinger specifically does not disclose the use of a bloom filter. 
In a technical report, Blustein teaches uses for bloom filters for the benefit of filtering databases to remove unwanted datasets (Blustein: Page 1 section 1; "The Bloom filter a way of using hash transforms to determine set membership [1]. Bloom filters find application wherever fast set membership tests on large data sets are required. Such applications include spell checking, differential file updating, distributed network caches, and textual analysis. It is a probabilistic method with a set error rate. Errors can only occur on the side of inclusion - a true member will never be reported as not belonging to a set, but some non-members may be reported as members.").
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify apparatus performing a route selection method from Schlesinger to utilize bloom filters, as taught by Blustein, for the benefit of filtering databases to remove unwanted datasets.
Regarding claim 11, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one processor is further configured to provide the at least one candidate link to a navigation application (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0133; "In some cases, the user issues a routing request, and the suggested route is automatically provided in response to the routing request, with no further user interaction required. The suggested route can automatically be executed by a navigation application on the user device, as an example.").
Regarding claim 12, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one map area encompasses at least one portion of a route, and the at least one processor is further configured to: determine a geographical region encompassing the at least one portion of the route (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); determine for the geographical region, the at least one map area covering the at least one portion of the route (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); and include the at least one map area identifier of the at least one map area in the request for at least one categorized link (Schlesinger: Para. 0058; "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes).").
Regarding claim 13, Schlesinger and Blustein remain applied as in claim 12 and Schlesinger goes on to further disclose [t]he apparatus of claim 12, wherein the at least one processor is further configured to recalculate the route, based on the route encompassing the at least one candidate link (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0017; "A suggested route is compared to the reference route can provided to the user based on the comparison. In some respects, the suggested route is provided based on an estimated time to travel over the suggested route being within a threshold value that is based on the estimated time to travel over the reference route. Routes that exceed the threshold value may be discarded from being provided to the user as suggested routes. Further, in some cases, the reference route is provided to the user as a suggested route, such as where no other route is within the threshold value.").
Regarding claim 14, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the request for categorized links further comprises at least one of dimensions of a vehicle, emissions rating of the vehicle, cargo type of the vehicle, cargo capacity of the vehicle, speed of the vehicle, time of travel, engine type of the vehicle or year of manufacture of the vehicle (Schlesinger: Para. 0045, 0056, and 0063; "Routine characteristics may optionally be inferred using event tracker 216 and/or inference engine 212 (e.g., this user often travels in this particular road or this location is near fast food restaurants, or it typically rains at this location)." "Furthermore, other examples of potential tracked variables, or more generally event variables, include arrival time (e.g., a time stamp), arrival location coordinates, driving speed, gas mileage, vehicle name, weather conditions, road conditions, information recording deviations from routes offered by a routing application, and many more." "Routing engine 260 can leverage any combination of the various data described herein that is made available to system 200 by data collection component 215, as well as inference engine 212, in order to construct routes for users and/or select routes for users.").
Regarding claim 15, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one processor is further configured to: determine expected validity timeframe for the at least one categorized link of the at least one map area (Schlesinger: Para. 0093; "In some implementations, the estimate time to travel is forecasted for a road component based on an estimated time of traversal of the route component (i.e., when the traversal is expected to happen)."); and include the expected validity timeframe in the request (Schlesinger: Para. 0093; "In some implementations, the estimate time to travel is forecasted for a road component based on an estimated time of traversal of the route component (i.e., when the traversal is expected to happen).").
Regarding claim 17, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one categorized link corresponds to non- traversable route segments for the vehicle (Schlesinger: Para. 0045 and 0048; "Examples of semantic characteristics (these can provide context to route planning as later described in further detail) include routine characteristics of a user, a route, and/or a route component (e.g., a geographic area)." "Examples of routine characteristics of a location (e.g., a route or route component) include a type or utility category (e.g., a highway, a freeway, a dirt road a surface street, a bike trail, a walking trail, etc.)").
Regarding claim 18, Schlesinger and Blustein remain applied as in claim 10 and Schlesinger goes on to further disclose [t]he apparatus of claim 10, wherein the at least one categorized link corresponds to traversable route segments for a vehicle (Schlesinger: Para. 0045 and 0048; "Examples of semantic characteristics (these can provide context to route planning as later described in further detail) include routine characteristics of a user, a route, and/or a route component (e.g., a geographic area)." "Examples of routine characteristics of a location (e.g., a route or route component) include a type or utility category (e.g., a highway, a freeway, a dirt road a surface street, a bike trail, a walking trail, etc.)").
Regarding claim 19, Schlesinger teaches [a] computer program product comprising a non-transitory computer readable medium having stored thereon computer executable instructions, which when executed by one or more processors, cause the one or more processors to carry out operations for updating link information on a client device, the operations comprising: determining at least one map area comprising one or more links, said map area having at least one map area identifier (Schlesinger: Para. 00140 and 0058; "The invention may be described in the general context of computer code or machine-useable instructions, including computer-executable instructions such as program modules, being executed by a computer or other machine, such as a personal data assistant or other handheld device." "Generally a usage location can comprise any information suitable for system 200 to associate an instance of an event with a designated geographic area, such as those used in route components. An example of a usage location is a geo-point (e.g., geo- coordinates) that system 200 can determine is within the geographic area. Another example is an identifier of a geographic area or route, or route component. A further example is a route ID that system 200 can identify within a geographic area or tile. In some implementations, inference engine 212 optionally infers a route visit by a user in association with a user interaction and generates the usage location based on the identified route (or potentially identified candidate routes)."); sending, to a data service, a request for at least one categorized link, said request identifying the at least one map area (Schlesinger: Para. 0064, 0065, and 0066; "Routing engine 260 is configured to provide one or more suggested routes to users in response to a routing request." "Route generator 250 and route selector 252 are configured to provide suggested routes for users that satisfy various routing conditions that may be specified by the routing request." "As an example, a routing request can include at least an ending location, which may be specified by the user using a user device (e.g., in a route planning application on the device). The ending location specifies a geographic ending for routes provided by routing engine 260 in response to a routing request. A routing request can further include a beginning location, which may be specified by the user using the user device or may be inferred from sensor data. The beginning location specifies a geographic beginning for routes provided by routing engine 260 in response to the routing request. In some cases, one or more intervening locations are provided for the routing request."); receiving, from the data service, at least one... filter, said at least one... filter encoding the at least one categorized link (Schlesinger: Para. 0019 and 0095; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users." "For example, the threshold value of a routing condition can be applied to the route preference subscore in the determination. Where the route preference subscore fails to conform to the threshold value, the route component may be discarded. However, it is noted that the threshold value need not be applied to the threshold value, and may be applied to any of various route characteristics 228 associated with the route component, forecasted or otherwise"); determining one or more link identifiers for the one or more links in the at least one map area (Schlesinger: Para. 0019; "Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users."); and associating, at least one candidate link of the one or more links to the at least one categorized link, based on the link identifier of the at least one candidate link satisfying the at least one received bloom filter, to update the link information on the client device (Schlesinger: Para. 0015; "A preference weight corresponds to a machine learning model that is based on sensor data provided by one or more sensors in association with the user. Route scores of the routes are determined based on the preference weights and a suggested route is provided to the user based on the route scores.").
Schlesinger specifically does not disclose the use of a bloom filter. 
In a technical report, Blustein teaches uses for bloom filters for the benefit of filtering databases to remove unwanted datasets (Blustein: Page 1 section 1; "The Bloom filter a way of using hash transforms to determine set membership [1]. Bloom filters find application wherever fast set membership tests on large data sets are required. Such applications include spell checking, differential file updating, distributed network caches, and textual analysis. It is a probabilistic method with a set error rate. Errors can only occur on the side of inclusion - a true member will never be reported as not belonging to a set, but some non-members may be reported as members.").
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify route selection method from Schlesinger to utilize bloom filters, as taught by Blustein, for the benefit of filtering databases to remove unwanted datasets.
Regarding claim 20, Schlesinger and Blustein remain applied as in claim 19 and Schlesinger goes on to further disclose [t]he computer program product of claim 19, the operations further comprise providing the at least one candidate link to a navigation application (examiner interprets that a candidate link is a route that is suggested to a user of a navigation application) (Schlesinger: Para. 0133; "In some cases, the user issues a routing request, and the suggested route is automatically provided in response to the routing request, with no further user interaction required. The suggested route can automatically be executed by a navigation application on the user device, as an example.").
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schlesinger in further view of Blustein, in further view of Gawrilow; Ewgenij (US Pub. No. 20170016730), herein after Gawrilow.
Regarding claim 7, Schlesinger and Blustein remain applied as in claim 1, however  Schlesinger specifically does not disclose [t]he method of claim 1, wherein the determining of one or more link identifiers further comprises: accessing map version agnostic information regarding each of the one or more links; generating a map version agnostic identifier for each of the one or more links; coding the map version agnostic identifier for each of the one or more links using at least one coding function; and providing, the coded map version agnostic identifier for each link of the one or more links, as the one or more link identifiers.
In a similar field, Gawrilow teaches [t]he method of claim 1, wherein the determining of one or more link identifiers further comprises: accessing map version agnostic information regarding each of the one or more links (Gawrilow: Para. 0156; "The method may comprise obtaining and storing data indicative of the reconstructed route by reference to the electronic map. The data may be in the form of a list of segment identifiers or similar." "The route data can be transmitted from the route generation server 310 to the application server 320 in any suitable form, although typically, as the map databases 315 and 325 will be different, the route data is transmitted in a map agnostic format, e.g. as a location reference encoded using a system…"); generating a map version agnostic identifier for each of the one or more links (Gawrilow: Para. 0027; "The server may generate a route in relation to its electronic map data, and convert the route information, e.g. waypoints into a map agnostic form for transmission to a navigation device."); coding the map version agnostic identifier for each of the one or more links using at least one coding function (Gawrilow: Para. 0027; "The server may generate a route in relation to its electronic map data, and convert the route information, e.g. waypoints into a map agnostic form for transmission to a navigation device. This may be carried out by encoding the locations, e.g. of waypoints in accordance with a map agnostic location referencing system."); and providing, the coded map version agnostic identifier for each link of the one or more links, as the one or more link identifiers (Gawrilow: Para. 0027; "The device may receive the encoded location information, and decode the information to obtain a location in its own electronic map that corresponds to the location in the server's electronic map that was originally encoded.") for the benefit of allowing route information for a map to be usable across multiple different navigation software.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route information from Schlesinger with the agnostic map information, as taught by Gawrilow, for the benefit of allowing route information for a map to be usable across multiple different navigation software.	
Regarding claim 16, Schlesinger and Blustein remain applied as in claim 10, however  Schlesinger specifically does not disclose [t]he apparatus of claim 10, wherein to determine the one or more link identifiers, the at least one processor is further configured to: access map version agnostic information regarding each of the one or more links; generate a map version agnostic identifier for each of the one or more links; code the map version agnostic identifier for each of the one or more links using at least one coding function; and provide, the coded map version agnostic identifier for each link of the one or more links, as the one or more link identifiers.
In a similar field, Gawrilow teaches [t]he apparatus of claim 10, wherein to determine the one or more link identifiers, the at least one processor is further configured to: access map version agnostic information regarding each of the one or more links (Gawrilow: Para. 0156; "The method may comprise obtaining and storing data indicative of the reconstructed route by reference to the electronic map. The data may be in the form of a list of segment identifiers or similar." "The route data can be transmitted from the route generation server 310 to the application server 320 in any suitable form, although typically, as the map databases 315 and 325 will be different, the route data is transmitted in a map agnostic format, e.g. as a location reference encoded using a system…"); generate a map version agnostic identifier for each of the one or more links (Gawrilow: Para. 0027; "The server may generate a route in relation to its electronic map data, and convert the route information, e.g. waypoints into a map agnostic form for transmission to a navigation device."); code the map version agnostic identifier for each of the one or more links using at least one coding function (Gawrilow: Para. 0027; "The server may generate a route in relation to its electronic map data, and convert the route information, e.g. waypoints into a map agnostic form for transmission to a navigation device. This may be carried out by encoding the locations, e.g. of waypoints in accordance with a map agnostic location referencing system."); and provide, the coded map version agnostic identifier for each link of the one or more links, as the one or more link identifiers (Gawrilow: Para. 0027; "The device may receive the encoded location information, and decode the information to obtain a location in its own electronic map that corresponds to the location in the server's electronic map that was originally encoded.") for the benefit of allowing route information for a map to be usable across multiple different navigation software.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the map route database from Schlesinger to utilize agnostic map information , as taught by Gawrilow, for the benefit of allowing route information for a map to be usable across multiple different navigation software.	

Response to Arguments
Applicant’s arguments (pages 9-11, filed June 21st, 2022) with respect to the amendments to the drawings, specification, and abstract have been fully considered and are persuasive. As such the objections to the drawings, specification, and abstract have been withdrawn.
Applicant's arguments filed June 21st, 2022 have been fully considered but they are not persuasive.
Applicant argues (page 11 lines 32-34, filed June 21st, 2022) that Schlesinger does not teach sending, to a data service, a request for at least one categorized link, said request identifying the at least one map area given the interpretation that “Applicant’s categorized links are related to link restrictions”. Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., categorized links are related to link restrictions) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An alternate interpretation of categorized links may be found in applicant’s specification in paragraph 0097 of applicant’s specification: “the request for categorized link(s) may include vehicle restrictions” and in paragraph 0081: “The categorized links may be category of links. In an embodiment, categorized links may be the links, which are non-traversable for the vehicle such as blacklisted links and the like”; therefore, the BRI of “categorized links” as defined by the specification would include links that are traversable or non-traversable and are related to link restrictions, vehicle restrictions, and/or blacklisted links. Furthermore, examiner also disagrees with applicant’s contention that Schlesinger does not teach categorized links related to link restrictions. Evidence that Schlesinger does teach categorized links related to link restrictions can be found in para 0065 and 0066 of Schlesinger: “Route generator 250 and route selector 252 are configured to provide suggested routes for users that satisfy various routing conditions that may be specified by the routing request. As used herein, a routing condition specifies a hard constraint on the routes that are suggested by routing engine 260.” “In some cases, one or more intervening locations are provided for the routing request. Other examples of routing conditions are specific streets, intersections, or other routing components to avoid or include in suggested routes.”. Further support that Schlesinger teaches categorized links being related to link restriction in found in the cited paragraphs 0019 and 0095 of Schlesinger “Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users.” “Having described examples of approaches for determining route score, such as route scores 258, examples of route selection and generation are provided below. In some approaches, route generator 250 optionally determines and utilizes route scores 258 to generate routes. For example, route generator 250 can analyze routes as they are being constructed (incomplete routes) and utilize route scores to determine which route components to include in the routes. In some cases, when generating one or more routes, route generator 250 excludes a route component from the one or more routes based on determining that the route component violates one or more routing conditions. This determination may be made by analyzing route characteristics 228.”.
Applicant argues (see page 12 lines 11-12, filed June 21st, 2022) that “[t]he cited paragraphs of Schlesinger do not teach bloom filters, which are used for encoding the at least one categorized link”. Examiner does not disagree with the fact that Schlesinger does not teach bloom filters explicitly; however, it is worth noting that the examiner rejected that limitation as obvious in view of Schlesinger in further view of Blustein. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner alleged in the previous office action on pages 6-7 that Schlesinger teaches “receiving, from the data service, at least one… filter, said at least one… filter encoding the at least one categorized link” and that Blustein rendered obvious that a bloom filter could be used in place of the filter of Schlesinger.
Applicant argues (see page 12 lines 23-26, filed June 21st, 2022) that “Schlesinger is silent towards the feature of ‘receiving, from the data service, at least one bloom filter, said at least one bloom filter encoding the at least one categorized link’” as the “bloom filter encodes the total count of links”. Examiner respectfully disagrees. It is noted that the feature upon which applicant relies (i.e., “bloom filter encodes the total count of links”) is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A broader reasonable interpretation of “at least one bloom filter encoding the at least one categorized link” can be found in paragraph 0012 of applicant’s specification: “Furthermore, the data service may generate a link identifier set (S). In an embodiment, the set S may be defined by the link identifiers of the categorized links. The link identifier set may comprise one or more link identifiers that identify the links in the data service version of the map. Each element of the set S (e.g., the link identifier) may be encoded into a bloom filter (e.g., a bit array of 'm' bits). The encoded bloom filter may then be used to test one or more link identifiers, to determine if it is possible that the one or more link identifiers may be elements of the set S. For example, the encoded bloom filter may be used to test whether one or more links are categorized links of the route.” which the examiner has interpreted as the bloom filter tests whether a link that is identified as a link that satisfies or does not satisfies a link restriction according to a route request. This interpretation is taught in the cited paragraphs of 0019 and 0095 of Schlesinger: “Further according to conventional technologies for computer-assisted route planning/navigation, when user preferences are enforced on routes, they are treated as hard constraints. Therefore, these technologies frequently provide routes to users that satisfy the preferences, but are excessively long in terms of duration, distance, or complexity. Some embodiments of the present disclosure solve these and other technological problems by comparing routes to one or more threshold values and/or reference routes to determine whether to provide those routes to users. The threshold values and/or reference routes of the comparisons can constrain the duration, distance, and/or complexity of the routes to filter out deficient routes that are unlikely to be acceptable to users. Thus, contrary to conventional technologies, unacceptable routes that would conventionally be provided to and/or evaluated for users are filtered out (e.g., before or after a route is completely generated).” “For example, route generator 250 can analyze routes as they are being constructed (incomplete routes) and utilize route scores to determine which route components to include in the routes. In some cases, when generating one or more routes, route generator 250 excludes a route component from the one or more routes based on determining that the route component violates one or more routing conditions. This determination may be made by analyzing route characteristics 228. In some cases, a route preference subscore of the route component is utilized for this purpose. For example, the threshold value of a routing condition can be applied to the route preference subscore in the determination. Where the route preference subscore fails to conform to the threshold value, the route component may be discarded. However, it is noted that the threshold value need not be applied to the threshold value, and may be applied to any of various route characteristics 228 associated with the route component, forecasted or otherwise (e.g., routing engine 260 may estimate that that the speed of traffic flow will be 10 MPH on a route component where the threshold value corresponds to 25 MPH).”.
Applicant argues (see page 13 lines 13-16, filed June 21st, 2022) that Schlesinger does not teach “does not teach ‘associating at least one candidate link of the one or more links to the at least one categorized link’ based on ‘the link identifier of the at least one candidate link satisfying the at least one received bloom filter’” as “[p]aragraph [0015] of Schlesinger is limited to planning route based on user preference”. Examiner respectfully disagrees. The cited paragraph 0015 of Schlesinger does teach the claimed limitation of associating, at least one candidate link of the one or more links to the at least one categorized link, based on the link identifier of the at least one candidate link satisfying the at least one received… filter as para 0015 of Schlesinger recites “Routes are generated based on a routing request. A preference weight corresponds to a machine learning model that is based on sensor data provided by one or more sensors in association with the user. Route scores of the routes are determined based on the preference weights and a suggested route is provided to the user based on the route scores.” which, when read in light of previously recited para 0019, 0064-0066, and 0095 of Schlesinger renders obvious that the suggested routes that Schlesinger provides in response to a routing request are routes composed of links that satisfies the route condition [received filter] of the routing request.
Applicant argues (see page 13 lines 13-16, filed June 21st, 2022) that Schlesinger does not teach “does not teach ‘associating at least one candidate link of the one or more links to the at least one categorized link’ based on ‘the link identifier of the at least one candidate link satisfying the at least one received bloom filter’” as “[p]aragraph [0015] of Schlesinger is limited to planning route based on user preference”. Examiner respectfully disagrees. The cited paragraph 0015 of Schlesinger does teach the claimed limitation of associating, at least one candidate link of the one or more links to the at least one categorized link, based on the link identifier of the at least one candidate link satisfying the at least one received… filter as para 0015 of Schlesinger recites “Routes are generated based on a routing request. A preference weight corresponds to a machine learning model that is based on sensor data provided by one or more sensors in association with the user. Route scores of the routes are determined based on the preference weights and a suggested route is provided to the user based on the route scores.” which, when read in light of previously recited para 0019, 0064-0066, and 0095 of Schlesinger renders obvious that the suggested routes that Schlesinger provides in response to a routing request are routes composed of links that satisfies the route condition [received filter] of the routing request. The reason that para 0019, 0064-66, and 0095 were omitted when quoting Schlesinger to reject this limitation was for the sake of brevity through not repeating previously stated information.
Applicant argues (see page 13 lines 16-17, filed June 21st, 2022) that “Schlesinger also fails to teach ‘updating the link information on the client device’”. Examiner respectfully disagrees. As stated in the original office action, para 0015 of Schlesinger teaches “a suggested route is provided to the user based on the route scores” and, as pointed out in page 11 lines 7-8 of applicant’s remarks, the abstract of Schlesinger states “A suggested route is provided to a user device associated with the user…” thus would have been obvious to one of ordinary skill in the art before the filing date of applicant’s invention that Schlesinger teaches updating the link information on the client device. Furthermore, Schlesinger also teach this in para 0029, 00104, and 00114 which were not previously cited and 0065 which was cited previously. Of particular note is para 00104 of Schlesinger which states “A further example of a route preference corresponds to a preference to avoid one or more hazards and/or one or more particular hazards. Examples of hazards include inherent route component features, such as lane mergers, number of lanes, road condition (e.g., material condition such as bumpy, damaged, dirt, gravely), stop signs, stop lights, bike lanes, and the like. These features may be indicated in route characteristics 228, and data collection component 215 can update the route characteristics over time to reflect changing conditions.”. While para 0029, 00104, and 00114 of Schlesinger are not being used as new grounds of rejection, they do render obvious that Schlesinger does update the route information on the user device when it sends suggested routes to the user.
Applicant argues (see page 13 lines 26-27, filed June 21st, 2022) that “Although Blustein discusses the bloom filters in general, Blustein fails to discuss how its being implemented for updating the link information on the client device”. Examiner does not disagree with the fact that Blustein does not teach bloom filters updating link information on client devices explicitly; however, it is worth noting that the examiner rejected that limitation as obvious in view of Schlesinger in further view of Blustein. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Schlesinger teaches updating the link information on the client device by either providing the updated links to the client device as stated in the cited para 0015, 0019, 0064-0066, and 0095 of Schlesinger, or by filtering and updating the information directly on the client device as shown in para 0050, 00104, and 00114 of Schlesinger which were not previously cited, while Blustein taught the uses of bloom filters and reasoning for why someone would use bloom filters over other filters when handling large yet similar databases.
In response to applicant’s arguments that independent claims 10 and 19 are allowable due to their correspondence with claim 1 as well as dependent claims 2-9, 11-18 and 20 are allowable due to their dependence, applicant is advised that as applicant’s arguments with regards to claim 1 was not found persuasive independent claims 10 and 19 are not allowable for the same reasoning as claim 1 and dependent claims 2-9, 11-18 and 20 stand to fall with the claims they are dependent on as applicant has not specifically addressed their patentability over the identified prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663